Title: To Thomas Jefferson from Duncan Rose, 26 February 1789
From: Rose, Duncan
To: Jefferson, Thomas



Sir
Battersea near Petersburg26th. February 1789

Altho’ I have not the honor of being known to you, I take the liberty of addressing you in consequence of your letter of the 13th Septr. last to Mr. John Banister Jr. deceased, respecting Monsr. De Vernon’s Claim on Mr. Mark of Petersburg.
Col. Banister returned from the West Indies in June, without deriving much benefit from the trip. On the 30th. of Septr. he departed this Life after a few days confinement, and exactly eleven Weeks afterwards, his Amiable Son also died, much and justly regretted by every body. He was on a visit in Charles City, where his Lady went to lay in, and though his state of health did not promise long life, yet his death was very unexpected. His wife was delivered about 24 hours after he died of a very promising Boy.
My being joint Attorney with young Mr. Banister to transact his Father’s business during his absence in the West Indies, gave me frequent opportunities of applying to Mr. Mark on the subject of your Letter, but without being able to bring him to a Settlement. He requested time to procure some necessary Papers from different parts of the Continent where he had Agents in the War. I have  had conversations with him since the return and death of Col. Banister, but I find him as backward as ever, and I am persuaded Coercion must be used to effect Settlement.—As I am Executor to, and have the Managment of Col. Banister’s Estate (jointly with Mr. Neill Buchanan) I shall continue to keep Mr. Mark in mind of his repeated promises’ till you Appoint some body to Negotiate with him.
If I can be any way useful in this business it will afford me much satisfaction to render myself serviceable to a Gentleman for whose Character I have the highest respect. I have the honor to be Sir Yr. Most Obed. hble. Servt.,

Duncan Rose

